— In a proceeding pursuant to section-298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated February 25, 1974, which, upon a divided vote, affirmed a decision and order of the State Division of Human Rights, dated February 7, 1973, inter alia finding petitioners guilty of discriminating in the sale of a housing accommodation on the basis of race and color, this court granted the petition and annulled the orders of the appeal board and the division (Pappas v New York State Div. of Human Rights, 45 AD2d 973). On October 17, 1975, the Court of Appeals reversed the order of this court on the dissenting memorandum of Messrs. Justices Hopkins and Shapiro, both as to the determination of discrimination and as to the award of damages, and remitted the case to this court with a direction to send the matter back to the State Division of Human Rights to redetermine the amount of damages to be awarded complainant (Matter of Pappas v New York State Div. of Human Rights, 37 NY2d 844). Upon remand from the Court of Appeals, petition granted only to the extent of annulling so much of the order of the appeal board as affirmed, and so much of the order of the division as granted, an award of $1,500 compensatory damages to complainant; petition otherwise dismissed on the merits, without costs; matter remitted to the State Division of Human Rights for a redetermination of the amount of damages to be awarded complainant. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.